IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                              No. 79677-1-I
                        Respondent,
                                              DIVISION ONE
               v.
                                              UNPUBLISHED OPINION
 JAMES EDWIN MULLINS,

                        Appellant.


       SMITH, J. — James Mullins appeals his conviction upon retrial for

tampering with a witness. He asserts that the evidence was insufficient for a jury

to find him guilty. He further asserts that the trial court erred by denying his right

to present a defense, denying his right to a unanimous jury, violating his right to

bail, and denying him the opportunity to seek appellate discretionary review. And

in a statement of additional grounds, Mullins asserts the existence of spousal

privilege as a defense to the crime. Finding no error, we affirm.

                                       FACTS

       On May 9, 2014, James Mullins shot and killed Lazaro Lopez. The only

eyewitness to the shooting was Lopez’s sister Norma Silver, who had been in a

relationship with Mullins for over 25 years. The relationship was an abusive one.

       At the time of the shooting, Mullins and Silver were staying with Mullins’

mother in Federal Way. Silver stayed up all night cleaning because Mullins’

brother was expected to visit that day. In the morning, Mullins scolded Silver

because he felt she had not done much. Shortly thereafter, Lopez arrived and



 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79677-1-I/2


asked to see Silver. This angered Mullins. Mullins berated Lopez for showing up

early in the morning. Mullins, who was angry at Lopez for previously stating that

the death of Silver’s teenage son was God’s will, prodded Lopez about Lopez’s

son’s cancer by asking if it was God’s will. Silver told Mullins that she was done

with their relationship and that she was leaving with Lopez. Lopez put his hand

on Mullins’ shoulder, told Mullins to restrain himself, and smacked him on the

cheek to get him to “snap . . . out of [it].” Mullins pulled Lopez to the ground, and

they wrestled. When Lopez got up and stepped back, Mullins pulled out a gun

and shot him. Mullins turned to Silver and said, “[Y]ou saw that it was self-

defense.” Silver responded that it was not self-defense, and Mullins said, “[W]ell,

then I’m done for.”

       The State charged Mullins in an amended information with murder in the

second degree. Mullins, in violation of a no-contact order, subsequently sent four

letters to Silver which formed the basis for an additional charge of witness

tampering. Prior to trial, Mullins moved to assert a claim of spousal testimonial

privilege to preclude Silver from testifying against him and to dismiss the witness

tampering charge. The court denied Mullins’ motion. At the close of the State’s

evidence, Mullins moved to dismiss the witness tampering charge based on

insufficient evidence or, in the alternative, to introduce evidence regarding the

existence of spousal privilege. The court denied Mullins’ motion to dismiss and

denied any evidence of spousal privilege beyond one question regarding what

Mullins considered his relationship with Silver to be.




                                          2
No. 79677-1-I/3


       At trial, Silver testified that Mullins did not act in self-defense. Mullins

testified in his own defense. He admitted shooting Lopez but claimed that Lopez

was trying to kill him and that he aimed at Lopez’s leg in self-defense. Mullins

further testified that the letters were intended to provide Silver with emotional

support, not to prevent her from testifying.

       A jury convicted Mullins as charged. This court reversed his convictions

on appeal and remanded for a new trial. On December 18, 2018, a second jury

acquitted Mullins of murder in the second degree but found him guilty of witness

tampering.1 The court granted Mullins’ request for immediate release because

he had served all the time a standard range witness tampering charge would

entail. Mullins appeals.

                                       ANALYSIS

                              Sufficiency of the Evidence

       Mullins argues that the evidence was insufficient to support his conviction

for tampering with a witness. We review a claim of insufficient evidence for

“whether any rational fact finder could have found the essential elements of the

crime beyond a reasonable doubt.” State v. Wentz, 149 Wash. 2d 342, 347, 68
P.3d 282 (2003). An appellant challenging the sufficiency of the evidence admits

the truth of the State’s evidence. State v. Witherspoon, 180 Wash. 2d 875, 883, 329
P.3d 888 (2014). “[A]ll reasonable inferences from the evidence must be drawn

in favor of the State and interpreted most strongly against the defendant.” State

v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992). Circumstantial evidence



       1   By special verdict, the jury rejected Mullins’ self-defense claim.
                                            3
No. 79677-1-I/4


is no less reliable than direct evidence. State v. Delmarter, 94 Wash. 2d 634, 638,

618 P.2d 99 (1980). We defer to the trier of fact on issues of witness credibility.

Witherspoon, 180 Wash. 2d at 883.

       Witness tampering is a crime that may be committed by three alternative

means: attempting to induce a person to (1) testify falsely or withhold testimony

without privilege to do so, (2) absent himself or herself from an official

proceeding, or (3) withhold information from a law enforcement agency.

RCW 9A.72.120(1)(a)-(c); State v. Lobe, 140 Wash. App. 897, 902-03, 167 P.3d
627 (2007). Here, the jury was instructed that to convict Mullins of witness

tampering, it needed to find beyond a reasonable doubt that he “attempted to

induce a person to testify falsely or, without right or privilege to do so, withhold

any testimony, or absent himself or herself from any official proceeding.”

       Mullins contends that the State failed to present evidence on the

alternative means that he attempted to induce Silver to “testify falsely or, without

right or privilege to do so, withhold any testimony.”2 To the contrary, he asserts

that the letters he sent to Silver show that he repeatedly asked Silver to tell the

truth and expressed concerns that testifying falsely could constitute perjury. We

disagree. Although Mullins never expressly instructed Silver to lie, the letters

demonstrate that Mullins attempted to persuade her to go along with his version

of the facts by referencing their religious beliefs and proclaiming his love for her

while repeatedly asserting that he acted in self-defense, claiming that she did not



       2Mullins concedes that a rational juror could have concluded that he
attempted to induce Silver to absent herself from court proceedings, contrary to
RCW 9A.72.120(1)(b).
                                           4
No. 79677-1-I/5


witness the incident, and declaring that she was his common law wife. In

addition, Mullins insinuated that Silver would benefit by testifying in his favor or

suffer consequences if she did not. For example, in one letter, Mullins included

an advertisement for a $22,000 Silverado pickup truck along with the statement:

“Would Norma like a New Pick-up? She only has to tell the truth and write to

me!” In another letter, Mullins asserted that Silver would be guilty of several

felonies if she was not his wife and stated, “I pray my wife will not testify and

endanger herself by tricks which would catch her being inaccurate and getting a

perjury charge.” Viewing this evidence in the light most favorable to the State, a

rational trier of fact could find that Mullins was attempting to persuade Silver to lie

for him.

       Mullins further argues that due process required the State to introduce

evidence at trial to affirmatively prove that he was “without right or privilege” to

withhold Silver’s testimony. Mullins is incorrect. The spousal testimonial

privilege prevents one spouse from being examined as a witness for or against

the other spouse without consent. RCW 5.60.060(1). Under ER 104(a),

“preliminary questions concerning . . . the existence of a privilege . . . shall be

determined by the court.” Here, prior to trial, Mullins asserted the privilege and

claimed that Silver could not testify against him because she was his common

law wife. After stating that the existence of the privilege was a legal issue, the

court ruled that it did not exist in Mullins’ case. As a result, Silver testified at trial

against Mullins. Given the fact that Silver testified at trial, in addition to language

in the letters indicating that Mullins sought to persuade Silver of the existence of



                                            5
No. 79677-1-I/6


a common law marriage, a rational jury could find that Mullins had no right or

privilege to prevent Silver from testifying.

                            Right To Present a Defense

       Mullins argues that the trial court violated his constitutional right to present

a defense when it denied his request to introduce evidence and argument at trial

that he believed Silver was his common law wife. This court reviews an alleged

denial of the constitutional right to present a defense de novo. State v. Jones,

168 Wash. 2d 713, 719, 230 P.3d 576 (2010).

       The Sixth Amendment to the United States Constitution and article I, § 22

of the Washington Constitution guarantee the right to present a defense. State v.

Burnam, 4 Wash. App. 2d 368, 375-76, 421 P.3d 977, review denied, 192 Wash. 2d
1003 (2018). “‘The right of an accused in a criminal trial to due process is, in

essence, the right to a fair opportunity to defend against the State’s

accusations.’” Jones, 168 Wash. 2d at 720 (quoting Chambers v. Mississippi, 410
U.S. 284, 294, 93 S. Ct. 1038, 35 L. Ed. 2d 297 (1973)). However, the right is

not absolute. “‘The accused does not have an unfettered right to offer [evidence]

that is incompetent, privileged, or otherwise inadmissible under standard rules of

evidence.’” State v. Lizarraga, 191 Wash. App. 530, 553, 364 P.3d 810 (2015)

(alteration in original) (quoting Taylor v. Illinois, 484 U.S. 400, 410, 108 S. Ct.
646, 98 L. Ed. 2d 798 (1988)). “[A] defendant’s interest in presenting relevant

evidence may ‘bow to accommodate other legitimate interests in the criminal trial

process.’” Lizarraga, 191 Wash. App. at 553 (internal quotation marks omitted)




                                           6
No. 79677-1-I/7


(quoting United States v. Scheffer, 523 U.S. 303, 308, 118 S. Ct. 1261, 140 L.

Ed. 2d 413 (1998)).

       Here, prior to trial, the court denied Mullins’ motion to assert spousal

privilege. Mullins’ claim was based primarily on the alleged existence of a

common law marriage in Idaho between Mullins and Silver. The court denied

Mullins’ motion, finding no credible evidence of a common law marriage or

domestic partnership. Mullins has not challenged this ruling. Because the court

had already ruled that no spousal privilege existed, evidence seeking to prove

the alleged existence of the privilege was not relevant. “Defendants have a right

to present only relevant evidence, with no constitutional right to present irrelevant

evidence.” Jones, 168 Wash. 2d at 720 (emphasis omitted). The exclusion of such

evidence did not violate Mullins’ right to present a defense.

                                   Unanimous Jury

       Mullins asserts that the trial court violated his constitutional right to be

convicted by a unanimous jury because each of the four letters that formed the

basis for his witness tampering conviction was a distinct criminal act and the

State did not elect which one it was relying on to support the witness tampering

charge. The State responds that a unanimity instruction was not required

because the letters constituted a continual course of conduct. The State is

correct.

       We review the adequacy of jury instructions de novo. State v. Pirtle, 127
Wash. 2d 628, 656, 904 P.2d 245 (1995). Jury instructions are sufficient if they are

supported by substantial evidence, allow the parties to argue their theories of the



                                           7
No. 79677-1-I/8


case, and properly inform the jury of applicable law when read as a whole. State

v. Boyd, 137 Wash. App. 910, 922, 155 P.3d 188 (2007).

       In an alternative means case, where a single offense may be committed in

more than one way, the jury must be unanimous as to the act constituting the

crime charged. State v. Petrich, 101 Wash. 2d 566, 683 P.2d 173 (1984), overruled

on other grounds by State v. Kitchen, 110 Wash. 2d 403, 410, 756 P.2d 105

(1988)). “When the prosecution presents evidence of multiple acts of like

misconduct, any one of which could form the basis of a count charged, either the

State must elect which of such acts is relied upon for a conviction or the court

must instruct the jury to agree on a specific criminal act.” State v. Coleman, 159
Wash. 2d 509, 511, 150 P.3d 1126 (2007). However, no unanimity instruction is

required when the evidence demonstrates a “continuing course of conduct”

rather than several distinct acts. State v. Handran, 113 Wash. 2d 11, 17, 775 P.2d
453 (1989). “We use common sense to determine whether criminal conduct

constitutes one continuing course of conduct or several distinct acts.” State v.

Lee, 12 Wash. App. 2d 378, 393, 460 P.3d 701, review denied, 195 Wash. 2d 1032

(2020). “We evaluate whether the evidence shows conduct occurring at one

place or at many places, within a brief or long period of time, to one or multiple

different victims, and whether the conduct was intended to achieve a single or

multiple different objectives.” Lee, 12 Wash. App. 2d at 393 (footnote omitted).

       Here, Mullins wrote each of the four letters to Silver from jail during a two-

month period pending trial. Each letter had the same objective, which was to

persuade Silver not to cooperate with the State in its prosecution of Mullins for



                                          8
No. 79677-1-I/9


second degree murder. When viewed in a common sense matter, these multiple

acts formed a continual course of conduct. No unanimity instruction was

required.

                                     Right to Bail

       Mullins asserts that the trial court violated his constitutional right to bail

following reversal of his convictions on appeal and remand for retrial.3 He

concedes that the issue is moot because the trial court released him immediately

after the jury acquitted him of second degree murder. He nevertheless contends

that this court should review the issue because the circumstances present a

matter of continuing and substantial public interest. We disagree.

       An issue is technically moot if the appellate court can no longer provide

effective relief. State v. Hunley, 175 Wash. 2d 901, 907, 287 P.3d 584 (2012). An

appellate court may nevertheless review a moot issue if it presents a matter of

“continuing and substantial public interest.” State v. Beaver, 184 Wash. 2d 321,

330, 358 P.3d 385 (2015). In making this determination, we consider three

factors: “‘[(1)] the public or private nature of the question presented, [(2)] the

desirability of an authoritative determination for the future guidance of public

officers, and [(3)] the likelihood of future recurrence of the question.’” Hunley,
175 Wash. 2d at 907 (alterations in original) (internal quotation marks omitted)

(quoting In re Pers. Restraint of Mattson, 166 Wash. 2d 730, 736, 214 P.3d 141




       3  Article I, section 20 of the Washington State Constitution provides that
“[a]ll persons charged with crime shall be bailable by sufficient sureties, except
for capital offenses when the proof is evident, or the presumption great.”
                                           9
No. 79677-1-I/10


(2009)). “This exception is not used in cases that are limited to their specific

facts.” Beaver, 184 Wash. 2d at 331.

       A review of the record indicates that the circumstances Mullins now

challenges were fact-specific and unlikely to recur. Following Mullins’ preliminary

hearing and finding of probable cause in 2014, bail on the second degree murder

charge was set at $1,000,000 cash or surety bond. After this court reversed and

remanded his convictions for a new trial, a transport order directing that Mullins

be transported from the Department of Corrections (DOC) to the King County

Correctional Facility was entered on March 28, 2018. From April through

October 2018, Mullins appeared in court multiple times but did not request a bail

hearing. At an omnibus hearing on October 12, 2018, the prosecutor noted that

when Mullins was transported back from DOC on remand, he was “booked into

jail on a no bail warrant, DOC hold.” The prosecutor therefore asked the court to

reinstate bail at $1,000,000.4 Mullins objected to any bail being set. The court

signed an order reinstating bail and allowing Mullins to request a different amount

at a bond hearing.

       A few days prior to trial, Mullins filed a motion to strike language in the

transport order indicating that he was to be returned to DOC after his case was

over. The prosecutor explained that Mullins was being held solely on the murder

charge, not on the DOC transport order. On this basis, the court denied Mullins’

motion because the problem had been resolved and it appeared the State had




       4There is no DOC warrant in the record. The prosecutor likely was
referencing the transport order.
                                          10
No. 79677-1-I/11


not acted in bad faith. After Mullins was acquitted on the murder charge and

found guilty of witness tampering, the court granted his motion for immediate

release because he had served time beyond that required for a standard range

sentence on the latter charge.

       Although there appears to have been some confusion regarding the effect

of the transport order, there is no indication that the situation is likely to recur.

Moreover, the record does not support Mullins’ assertion that the court denied

him any opportunity for bail from April through October 2018. Mullins never

moved for reconsideration of bail after his preliminary appearance as provided by

CrR 3.2(j)(1). And nothing in the transport order restricted Mullins from

requesting or posting bail. Judicial review of this moot issue is unwarranted.

                                 Discretionary Review

       Mullins argues that the trial court erred by denying him the opportunity to

seek discretionary review of its pretrial ruling concluding that he failed to

establish that Silver was his common law wife. After the trial court issued its

ruling, Mullins stated, “I’d like to appeal this thing.” Defense counsel informed the

court that he was not retained to represent Mullins in an interlocutory appeal and

questioned whether the issue met the requirements for discretionary review. He

nevertheless requested a stay of the proceedings to allow Mullins to pursue an

interlocutory appeal under RAP 2.3.5 The court ruled that “the standard is [not]



       5  Under RAP 2.3(a)-(c), the appellate court may grant discretionary review
if the superior court has committed an “obvious error,” a “probable error [which]
. . . substantially alters the status quo,” or “has so far departed from the accepted
and usual course of judicial proceedings . . . as to call for review by the appellate
court.”
                                           11
No. 79677-1-I/12


met under RAP 2.3 in terms of staying these proceedings and allowing an

interlocutory appeal.” The court noted that Mullins retained the right to challenge

the pretrial ruling on appeal.

       Mullins does not disagree that the court had discretion to refuse his

request for a stay pending discretionary review. Rather, he asserts that the trial

court lacked authority to unilaterally deny him the opportunity to seek

discretionary review. Mullins concedes that the issue is moot given that he did

not challenge the trial court’s denial of his spousal privilege motion on appeal, but

asks this court to review the issue as a matter of continuing and substantial

public importance. The record does not support Mullins’ claim. The trial court

did not bar Mullins from seeking discretionary review or purport to divert this

court of the power to decide whether discretionary review was warranted.

Rather, the court indicated that a stay was not warranted because it did not see

any legitimate basis for discretionary review under RAP 2.3(b).

                          Statement of Additional Grounds

       Mullins first asserts that credible evidence supported the existence of an

Idaho-based common law marriage with Silver. He cites State v. Denton, 97 Wn.

App. 267, 270-71, 983 P.2d 693 (1999), in support of the proposition that failure

to procure a marriage license does not invalidate a ceremonial marriage. But the

trial court found Mullins’ testimony regarding the existence of a common law

marriage not credible. It further found credible Silver’s testimony indicating that

she never agreed to be married to Mullins. Such determinations are for the trier




                                         12
No. 79677-1-I/13


of fact and are not subject to review. State v. Thomas, 150 Wash. 2d 821, 874, 83
P.3d 970 (2004). Mullins further asserts the existence of a legally valid Native

American marriage. Mullins provides no evidence or authority in support of this

assertion.

       Mullins next claims that the trial court was judicially estopped from

concluding that no common law marriage existed because a Washington court in

2001 agreed that he and Silver were married. But the trial court judge

considered this evidence and gave it little or no weight because there was no

evidence that a judge “made a considered decision on that issue that would be

binding on this court.” Mullins provides no evidence indicating that this ruling

was in error.

       Mullins further argues that he was illegally held for seven months without

opportunity for a bail hearing, thereby preventing him from obtaining more

evidence that would have proved the existence of a common law marriage. He

asserts that the prosecutor deliberately entered false information into the King

County Correctional Facility computer about the reason he was being held in

King County Correctional Facility in order to prevent him from obtaining a bail

hearing. The record does not support this assertion.

       Affirmed.




WE CONCUR:




                                         13